Citation Nr: 9903521	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for depression as 
secondary to service connected physical disabilities.

3.  Entitlement to an increased evaluation for residuals of 
fracture, L3-4-5 transverse processes and fracture, right 
iliac wing, currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 


REMAND

The record discloses that, in May 1997, the RO furnished the 
veteran with a Statement of the Case, with respect to the 
issues currently on appeal, and the veteran filed a 
substantive appeal in June 1997.  Also in June 1997, the 
veteran underwent VA general medical and spine examinations, 
along with diagnostic tests.  The Board finds that the 
reports of those examinations contain information pertinent 
to the issues on appeal  Although, after receipt of the June 
1997 examination reports, the RO adjudicated a claim by the 
veteran of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities, the RO did not furnish the veteran with a 
Supplemental Statement of the Case on the three issues 
currently on appeal, as required by 38 C.F.R. § 19.31 (1998).  
The Board therefore finds that due process requires that this 
case be remanded to the RO for compliance with the applicable 
regulation. 

Accordingly, this case is REMANDED for the following:  

The RO should review the evidence of 
record, including the reports of the VA 
examinations in June 1997, and determine 
whether the veteran's claims may now be 
granted.  With regard to the claim for 
secondary service connection for 
depression, consideration should be given 
to both 38 C.F.R. § 3.310(a)(1998) and 
the holding in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the decision on 
any issue remains adverse to the  
veteran, he should be furnished an 
appropriate Supplemental Statement of the 
Case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The purpose of this REMAND is to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the appeal. The veteran is 
free to submit to the RO any additional evidence which he 
desires to have considered in connection with the current 
appeal.  No action is required of the appellant unless he is 
notified further.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


